Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 1 of 32
                Case: 17-14194 Date Filed: 11/26/2019 Page: 1 of 1

                                                                                                           AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                         Nov 26, 2019
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303
                                                                                                                  MIAMI
  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                          November 26, 2019

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 17-14194-JJ
   Case Style: Carol Wilding, et al v. DNC Services Corporation, et al
   District Court Docket No: 0:16-cv-61511-WJZ

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 2 of 32
                Case: 17-14194 Date Filed: 11/26/2019 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                            No. 17-14194
                                           ______________

                                       District Court Docket No.
                                         0:16-cv-61511-WJZ

   CAROL WILDING,
   STANLEY RIFKEN,
   SHARON CRAWFORD,
   WILLIAM SCOTT FRANZ,
   DAVID PULASKI,
   MARY JASMINE WELCH,
   JOSE ALBERTO GONZALEZ,
   JANE ELLEN PLATTNER,
   KIM MARIE HOULE, et al.,

                                                      Plaintiffs - Appellants,

   versus

   DNC SERVICES CORPORATION,
   DEBORAH WASSERMAN SCHULTZ,

                                               Defendants - Appellees.
                         __________________________________________

                         Appeal from the United States District Court for the
                                    Southern District of Florida
                         __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                      Entered: October 28, 2019
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




  ISSUED AS MANDATE 11/26/2019
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 3 of 32
                Case: 17-14194 Date Filed:
                                     (1 of 30)
                                           10/28/2019 Page: 1 of 29



                                                                       [PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-14194
                           ________________________

                       D.C. Docket No. 0:16-cv-61511-WJZ


  CAROL WILDING,
  STANLEY RIFKEN,
  SHARON CRAWFORD,
  WILLIAM SCOTT FRANZ,
  DAVID PULASKI,
  MARY JASMINE WELCH,
  JOSE ALBERTO GONZALEZ,
  JANE ELLEN PLATTNER,
  KIM MARIE HOULE,
  et al.,

                                                  Plaintiffs - Appellants,

  versus

  DNC SERVICES CORPORATION,
  DEBORAH WASSERMAN SCHULTZ,

                                                  Defendants - Appellees.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (October 28, 2019)
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 4 of 32
                Case: 17-14194 Date Filed:
                                     (2 of 30)
                                           10/28/2019 Page: 2 of 29


  Before JORDAN, GRANT and HULL, Circuit Judges.

  JORDAN, Circuit Judge:
        In his classic treatise on the United States and its political system, Alexis de

  Tocqueville famously remarked that “[t]here is almost no political question in the

  United States that is not resolved sooner or later into a judicial question.” Alexis

  de Tocqueville, Democracy in America, Vol. I, at 257 (U. Chicago Press 2000)

  [1835].   This case, which pits a political party against some of its supporters,

  confirms de Tocqueville’s reputation as an astute observer of American life.

        The plaintiffs in this putative class action are donors to the Democratic

  National Committee, donors to the 2016 presidential campaign of Senator Bernie

  Sanders, and voters affiliated with the Democratic Party in various states. The

  defendants are the DNC and its former chairwoman (and current U.S.

  Representative) Deborah Wasserman Schultz. The plaintiffs essentially allege that

  during the 2016 Democratic presidential primaries the DNC and Ms. Wasserman

  Schultz improperly tipped the scales in favor of former Secretary of State Hillary

  Clinton, who was challenging Senator Sanders for the Democratic presidential

  nomination.

        In their complaint against the DNC and Ms. Wasserman Schultz, the

  plaintiffs asserted a number of common-law and statutory claims, including fraud,

  negligent misrepresentation, and unjust enrichment. The district court dismissed

                                            2
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 5 of 32
                Case: 17-14194 Date Filed:
                                     (3 of 30)
                                           10/28/2019 Page: 3 of 29


  all of their claims for lack of Article III standing, see Wilding v. DNC Services

  Corp., 2017 WL 6345492 (S.D. Fla. 2017), and the plaintiffs appealed.

                                           I

        We set out the facts as alleged in the operative complaint, and accept them

  as true for purposes of our discussion. See Wood v. Moss, 572 U.S. 744, 755 n.5

  (2014).

                                           A

        The Democratic Party charter states that its chair “shall exercise impartiality

  and evenhandedness as between the Presidential candidates and campaigns,” and is

  “responsible for ensuring” that the DNC’s national officers and staff also “maintain

  impartiality and evenhandedness during the Democratic Party Presidential

  nominating process.” First Amended Complaint at ¶ 159.

        From September of 2015 through May of 2016, Ms. Wasserman Schultz and

  Holly Shulman, the DNC’s spokesperson, made public statements promising that

  the DNC would conduct a neutral and impartial primary process. First, on

  September 3, 2015, Ms. Wasserman Schultz was quoted in a Politico article as

  saying that she was committed to running a “neutral primary process.” Second, in

  Daily Beast and Daily Mail Online articles appearing in September and October of

  2015, Ms. Shulman was quoted as saying that the DNC “runs an impartial primary


                                           3
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 6 of 32
                Case: 17-14194 Date Filed:
                                     (4 of 30)
                                           10/28/2019 Page: 4 of 29


  process[.]” Third, in May of 2016, Ms. Wasserman Schultz told CNN and the

  Associated Press that she and the DNC remained neutral in the primary process.

  See id. at ¶ 160(a)–(d).

                                           B

        These statements of impartiality, according to the complaint, were false.

  The DNC was allegedly “biased in favor of one candidate—[Secretary] Clinton

  [ ]—from the beginning and throughout the process.          The DNC devoted its

  considerable resources to supporting [Secretary] Clinton above any of the other

  Democratic candidates.” Id. at ¶ 161. And “[t]hrough its public claims of being

  neutral and impartial, the DNC actively concealed its bias from its own donors as

  well as donors to the campaigns of [Secretary] Clinton’s rivals, including [Senator]

  Sanders[.]” Id.

        In June of 2016, someone using the name “Guccifer 2.0” published a

  number of DNC documents on a publicly accessible website. See id. at ¶ 165. The

  DNC claimed that those documents had been obtained by Russian government

  hackers who had penetrated its computer network. See id. at ¶¶ 163–64. Among

  the documents was a two-page memorandum (marked “confidential” and dated

  May 26, 2015) written to the DNC regarding the 2016 Republican presidential

  candidates. See id. at ¶ 166. This memorandum stated that the DNC’s goals in the

  coming months were to “frame the Republican field and the eventual nominee
                                           4
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 7 of 32
                Case: 17-14194 Date Filed:
                                     (5 of 30)
                                           10/28/2019 Page: 5 of 29


  early and to provide a contrast between the GOP field and HRC [Secretary

  Clinton].” Id. at ¶¶ 166–67. The memorandum also suggested a strategy to

  “muddy the waters around ethics, transparency, and campaign finance attacks on

  [Senator Clinton].” Id. at ¶ 167. At the time this memorandum was purportedly

  written, the field for the Democratic presidential nomination included Secretary

  Clinton and Senator Sanders (who had announced his candidacy in April of 2015),

  and there was “widespread speculation” that a number of others (e.g., Senator

  Elizabeth Warren) would soon enter the race. Id. at ¶ 168.

        This memorandum, the plaintiffs claim, was not the only document showing

  the DNC’s favoritism towards Secretary Clinton. Other documents obtained by

  hackers included research apparently prepared by DNC staff and Secretary

  Clinton’s campaign staff relating to Secretary Clinton’s vulnerabilities, potential

  attacks, and policy positions, as well as “opposition research on the other

  Democratic candidates.” Id. at ¶ 170. In sum, the complaint alleges that, “in spite

  of” the Democratic Party’s charter and multiple public statements, the “DNC

  devoted its resources to propelling [Secretary] Clinton’s candidacy ahead of all of

  her rivals, even if it meant working directly against the interests of Democratic

  Party members, including [Senator] Sanders’ supporters.” Id. at ¶ 171.




                                           5
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 8 of 32
                Case: 17-14194 Date Filed:
                                     (6 of 30)
                                           10/28/2019 Page: 6 of 29


                                            C

        A number of the named plaintiffs made donations to the DNC in 2015 and

  2016. Some of these plaintiffs donated money after at least some of the statements

  of impartiality made by Ms. Wasserman Schultz and Ms. Shulman and before the

  hacked documents were published in June of 2016. For example, Emma Young

  made donations to the DNC in December of 2015 and January of 2016, and Phyllis

  Criddle made donations to the DNC in May of 2016. See id. at ¶¶ 105, 109. All of

  the plaintiffs who donated money to the DNC or the Sanders campaign expressly

  alleged that they relied on the defendants’ false statements and omissions “to their

  injury.” Id. at ¶¶ 188, 195.

        Senator Sanders endorsed Secretary Clinton as the Democratic Party’s

  presidential nominee on July 12, 2016. This allegation is not in the complaint, but

  we take judicial notice of this undisputed historical and political fact under Federal

  Rule of Evidence 201(b) (providing that a court “may judicially notice a fact that is

  not subject to reasonable debate”). See Shahar v. Bowers, 120 F.3d 211, 214 (11th

  Cir. 1997) (en banc) (explaining that a court can judicially notice “matters of

  political history, such as who was president in 1958”).




                                            6
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 9 of 32
                Case: 17-14194 Date Filed:
                                     (7 of 30)
                                           10/28/2019 Page: 7 of 29


                                           D

        The plaintiffs filed suit against the DNC and Ms. Wasserman Schultz,

  invoking jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d).

  They asserted six state-law claims on behalf of three proposed classes: donors to

  the DNC (the DNC donor class); donors to the Sanders campaign (the Sanders

  donor class); and voters who registered as Democrats (the Democratic voter class).

  Both of the proposed donor classes alleged fraud (Count I), negligent

  misrepresentation (Count II), and violations of the District of Columbia Consumer

  Protection Procedures Act (CPPA), D.C. Code § 28-3904, which prohibits various

  unfair or deceptive trade practices (Count III). The proposed DNC donor class

  also alleged unjust enrichment (Count IV) and negligence (Count VI), the latter

  based on the DNC’s alleged failure to provide donors with a secure computer

  system and network for the storing of their personal and financial information.

  And the proposed voter class separately alleged breach of fiduciary duty (Count

  V). The plaintiffs sought various forms of relief, including compensatory and

  punitive damages, attorney’s fees and costs, and a judgment declaring illegal and

  enjoining the defendants’ alleged violations of the Democratic Party charter.

        The DNC and Ms. Wasserman Schultz moved to dismiss the claims, arguing

  both that the plaintiffs lacked Article III standing and that they failed to state

  claims for relief. See Fed. R. Civ. P. 12(b)(1) & (6). The district court dismissed

                                           7
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 10 of 32
                Case: 17-14194 Date Filed:
                                     (8 of 30)
                                           10/28/2019 Page: 8 of 29


   all six claims. It concluded that the plaintiffs had not satisfied the injury-in-fact

   element of Article III standing as to their negligence claim, the causation element

   as to their fraud, negligent misrepresentation, CPPA, and unjust enrichment claims,

   and the redressability element as to their fiduciary duty claim.1

                                                    II

          We begin with the claims of the DNC donor class and the Sanders donor

   class for fraud, negligent misrepresentation, violations of the CPPA, and unjust

   enrichment. All of these claims are based on the theory that the plaintiffs in these

   classes were harmed financially by the allegedly false statements concerning the

   DNC’s impartiality and neutrality in the Democratic primary process. We first

   address standing.

                                                    A

          Our review of the district court’s rulings on standing is plenary.                       See

   Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 705 (11th Cir. 2014); Bochese v.

   Town of Ponce Inlet, 405 F.3d 964, 975 (11th Cir. 2005). As explained below, we

   conclude that some of the named plaintiffs representing the DNC donor class have




   1
    The plaintiffs do not challenge the district court’s dismissal of their negligence claim for lack of
   Article III standing. That claim is therefore abandoned, and we do not express any views on it.
   See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

                                                    8
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 11 of 32
                Case: 17-14194 Date Filed:
                                     (9 of 30)
                                           10/28/2019 Page: 9 of 29


   adequately alleged standing, but that no named plaintiffs representing the Sanders

   donor class have done so.

         Article III of the Constitution limits the jurisdiction of federal courts to

   “cases” and “controversies,” and “[s]tanding to sue is a doctrine rooted in the

   traditional understanding of a case or controversy.” Spokeo, Inc. v. Robins, 136 S.

   Ct. 1540, 1547 (2016) (quotation marks omitted). To have standing, plaintiffs

   must therefore establish that they “(1) suffered an injury in fact, (2) that is fairly

   traceable to the challenged conduct of the defendant, and (3) that is likely to be

   redressed by a favorable judicial decision.” Id.

         The three elements of Article III standing—injury, causation, and

   redressability—must be supported “with the manner and degree of evidence

   required at the successive stages of the litigation.” Lujan v. Defenders of Wildlife,

   504 U.S. 555, 561 (1992). See also 31 Foster Children v. Bush, 329 F.3d 1255,

   1263 (11th Cir. 2003) (“How much evidence is necessary to satisfy [the standing

   requirement] depends on the stage of litigation at which the standing challenge is

   made.”).   At the “pleading stage, general factual allegations of injury resulting

   from the defendant’s conduct may suffice, for on a motion to dismiss we

   ‘presum[e] that general allegations embrace those specific facts that are necessary

   to support the claim.’” Bennett v. Spear, 520 U.S. 154, 168 (1997) (citation

   omitted). See also Moody v. Warden, 887 F.3d 1281, 1286 (11th Cir. 2018).

                                             9
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 12 of 32
                Case: 17-14194 Date Filed:
                                     (10 of10/28/2019
                                            30)       Page: 10 of 29


         “At least one plaintiff must have standing to seek each form of relief

   requested in the complaint.” Town of Chester v. Laroe Estates, Inc., 137 S. Ct.

   1645, 1651 (2017). See also id. at 1650 (standing must exist “for each claim

   and . . . for each form of relief that is sought”). Where, as here, the plaintiffs seek

   to proceed as a class, only one named plaintiff for each proposed class needs to

   have standing for a particular claim to advance. In other words, if “we have at

   least one individual plaintiff who has demonstrated standing,” we do not need to

   “consider whether the other . . . plaintiffs have standing to maintain the suit.”

   Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264 & n.9 (1977).

   See also Griffin v. Dugger, 823 F.3d 1476, 1483 (11th Cir. 1987) (explaining that

   “a claim can[ ] be asserted on behalf of a class [if] at least one named plaintiff” has

   standing).

         The plaintiffs, as noted, are asserting only state-law claims. But we have

   held that Article III’s standing requirements apply to state-law claims brought in

   federal court. See Nicklaw v. Citimortgage, Inc., 839 F.3d 998, 1002–03 (11th Cir.

   2016) (holding that the plaintiff lacked standing to assert claims under New York

   law because he did not allege that he sustained a concrete injury). Accord Hagy v.

   Demers & Adams, 882 F.3d 616, 624 (6th Cir. 2016); Miller v. Redwood

   Toxicology Lab., Inc., 688 F.3d 928, 933–35 (8th Cir. 2012); Cantwell v. City of

   Long Beach, 241 F.3d 674, 683–84 (9th Cir. 2001); 13B Charles A. Wright, Arthur

                                             10
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 13 of 32
                Case: 17-14194 Date Filed:
                                     (11 of10/28/2019
                                            30)       Page: 11 of 29


   R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 3531.14, at 298

   (3d ed. 2019 supp.); 15 Moore’s Federal Practice § 101.33, at 101-36.5 (3d ed.

   2019). So the plaintiffs must satisfy Article III with respect to their claims.

                                             B

         At least some of the named plaintiffs representing the DNC donor class and

   the Sanders donor class have sufficiently alleged injury-in-fact for their fraud,

   negligent misrepresentation, CPPA, and unjust enrichment claims. The named

   plaintiffs for the DNC donor class plaintiffs and the Sanders donor class allege that

   they suffered a financial loss resulting from their donations to the DNC and to the

   Sanders campaign. See First Amended Complaint at ¶¶ 2–109, 176–77. Such

   economic harm is a well-established injury for purposes of Article III standing.

   See, e.g., Chevron Corp. v. Donzinger, 833 F.3d 74, 120 (2d Cir. 2016) (“Any

   monetary loss suffered by the plaintiff satisfies the injury-in-fact element.”). The

   alleged economic injury is also concrete and particularized, see Lujan, 504 U.S. at

   560, because all named plaintiffs for the DNC donor class and the Sanders donor

   class alleged that they donated a specific amount of money and suffered a

   corresponding loss. Indeed, the complaint lists the precise dollar amount of each

   named plaintiff’s donation(s). See Sweigert v. Perez, 334 F. Supp. 3d 36, 42

   (D.D.C. 2018) (holding, in a similar case against the DNC and some of its officials,

   that the plaintiff’s “alleged loss of $30 [made as a donation to the Sanders

                                             11
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 14 of 32
                Case: 17-14194 Date Filed:
                                     (12 of10/28/2019
                                            30)       Page: 12 of 29


   campaign] is indeed sufficiently concrete, particularized, and actual to satisfy the

   injury-in-fact requirement of standing”).

         Causation is next. To satisfy Article III’s causation requirement, the named

   plaintiffs must allege that their injuries are “connect[ed] with the conduct of which

   [they] complain.” Trump v. Hawai’i, 138 S. Ct. 2392, 2416 (2018). See also Duke

   Power Co. v. Envtl. Study Grp., 438 U.S. 59, 75 n.20 (1978) (explaining that

   Article III standing “require[s] no more than a showing that there is a substantial

   likelihood” of causation) (quotation marks omitted). Significantly, “[p]roximate

   causation is not a requirement of Article III standing, which requires only that the

   plaintiff’s injury be fairly traceable to the defendant’s conduct.” Lexmark Int’l,

   Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 n.6 (2014). “[E]ven

   harms that flow indirectly from the action in question can be said to be ‘fairly

   traceable’ to that action for standing purposes.” Focus on the Family v. Pinellas

   Suncoast Transit Auth., 344 F.3d 1263, 1273 (11th Cir. 2003).            A plaintiff

   therefore need not show (or, as here, allege) that “the defendant’s actions are the

   very last step in the chain of causation.” Bennett, 520 U.S. at 168–69. See also

   Moody, 887 F.3d at 1285 (explaining that we “must not confuse weakness on the

   merits with absence of Article III standing”) (citation and quotation marks

   omitted).



                                               12
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 15 of 32
                Case: 17-14194 Date Filed:
                                     (13 of10/28/2019
                                            30)       Page: 13 of 29


         The named plaintiffs for the DNC donor class sufficiently pled causation.

   First, they alleged that Ms. Wasserman Schultz and Ms. Shulman made several

   public (and allegedly false) statements between September of 2015 and May of

   2016 affirming that the DNC would run the Democratic presidential primary

   process in an impartial way. These statements, as set forth in the complaint, were

   disseminated by prominent national media outlets. Second, some of the named

   plaintiffs representing the DNC donor class (Ms. Young and Ms. Criddle) alleged

   that they made direct donations to the DNC after some of the purportedly false

   statements were made and before the hacked documents were published. And they

   expressly alleged that they relied on the false statements to their detriment. Given

   these allegations, a fair inference is that at least some of the named plaintiffs

   representing the DNC donor class donated money to the DNC based on the

   allegedly false statements made by Ms. Wasserman Schultz and Ms. Shulman. See

   Bennett, 520 U.S. at 168. Stated differently, “[b]ecause Article III ‘requires no

   more than de facto causality,’ traceability is satisfied here.” Dept. of Commerce v.

   New York, 139 S.Ct. 2551, 2566 (2019) (citation omitted). See also Mann v. Bahi,

   251 F. Supp. 3d 112, 119–20 (D.D.C. 2017) (holding that plaintiffs had standing to

   bring a CPPA claim because they alleged that the defendants made certain

   misrepresentations, that they relied on those misrepresentations, and that they

   suffered injury in the form of sub-par nursing services).


                                            13
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 16 of 32
                Case: 17-14194 Date Filed:
                                     (14 of10/28/2019
                                            30)       Page: 14 of 29


         The same cannot be said for the named plaintiffs representing the Sanders

   donor class. The critical question is whether the plaintiffs’ injuries are fairly

   traceable to the defendants’ allegedly false statements, and on that question there

   are just too many unknowns. Although they too alleged that they relied on the

   false statements to their detriment, not a single named plaintiff who contributed

   money to the Sanders campaign set out the dates (exact or approximate) of his or

   her donations. We do not know why the complaint omits the dates of all donations

   to the Sanders campaign, but the silence makes it impossible to know whether any

   named plaintiffs representing the Sanders donor class made their donations before

   or after the false statements were made, or before or after the publication of the

   hacked documents in June of 2016, or before or after Senator Sanders endorsed

   Secretary Clinton in July of 2016. These details matter. If, for example, those who

   donated money to the Sanders campaign did so before the false statements were

   made, the statements could not have caused them financial injury. See Sweigert,

   334 F. Supp. 3d at 43 (explaining in a similar case that causation was not

   adequately pled because the complaint was devoid of allegations that the plaintiff

   donated money in reliance on anything the DNC or its officials said or did).

         That leaves redressability for the DNC donor class with respect to their

   claims. At least some of the named plaintiffs representing the DNC donor class

   have satisfied that element. To have Article III standing, a plaintiff need not

                                           14
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 17 of 32
                Case: 17-14194 Date Filed:
                                     (15 of10/28/2019
                                            30)       Page: 15 of 29


   demonstrate anything “more than . . . a substantial likelihood” of redressability.

   Duke Power Co., 438 U.S. at 79. See also Made in the USA Found. v. United

   States, 242 F.3d 1300, 1310–11 (11th Cir. 2001) (explaining that even partial relief

   suffices for redressability). The economic injuries here consist of the monetary

   donations made to the DNC based on the allegedly false statements about its

   impartiality during the presidential primary process.     If the plaintiffs were to

   prevail on their claims, they could obtain money damages in the form of full or

   partial refunds of their donations. Such relief would sufficiently redress their

   alleged economic harm for purposes of standing. See, e.g., Resnick v. AvMed, Inc.,

   693 F.3d 1317, 1324 (11th Cir. 2012) (“Plaintiffs allege a monetary injury and an

   award of compensatory damages would redress that injury.”); America’s Cmty.

   Bankers v. FDIC, 200 F.3d 822, 828–29 (D.C. Cir. 2000) (holding, in a suit

   challenging certain past FDIC bank assessments as improper, that receiving a

   refund of those assessments or a credit against future assessments would provide

   the plaintiffs with redress).

                                           III

         Because of its rulings on standing, the district court did not reach the

   defendants’ Rule 12(b)(6) arguments that the claims in the complaint were

   substantively insufficient. The defendants press those arguments on appeal as an

   alternative basis for affirmance.

                                            15
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 18 of 32
                Case: 17-14194 Date Filed:
                                     (16 of10/28/2019
                                            30)       Page: 16 of 29


          We may affirm the district court’s order of dismissal on any ground

   supported by the record. See Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1234

   (11th Cir. 2010). Exercising de novo review, see Eagle Hosp. Physicians, LLC. v.

   SRG Consulting, Inc., 561 F.3d 1298, 1303 (11th Cir. 2009), we hold that the

   fraud, negligent misrepresentation, CPPA, and unjust enrichment claims of the

   DNC donor class fail on the merits. 2

          Before addressing the claims, we confront the issue of the applicable law.

   The complaint is silent on what law governs each of the common-law claims, but

   in their reply brief the plaintiffs apply Florida law to their claims for fraud,

   negligent misrepresentation, and unjust enrichment. See Reply Br. for Appellants

   at 18–20 (citing Florida cases). Where necessary, we will do the same. Cf. Sun

   Life Assurance Co. of Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1208

   (11th Cir. 2018) (“Under our precedents, a party waives its opportunity to rely on

   non-forum law where it fails to timely provide—typically in its complaint or the

   first motion in response when choice-of-law matters—the sources of non-forum

   law on which it seeks to rely.”).

   2
     The plaintiffs argue that the defendants were barred from making Rule 12(b)(6) arguments
   because they had earlier filed a motion to dismiss for insufficient service of process under Rule
   12(b)(5). The district court disagreed, construing that first-in-time motion as a motion to quash
   service of process. We agree with the district court’s characterization of the defendants’
   motions. We therefore conclude that nothing barred the defendants from making their Rule
   12(b)(6) arguments, and nothing prevents us from considering the sufficiency of the plaintiffs’
   claims.


                                                  16
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 19 of 32
                Case: 17-14194 Date Filed:
                                     (17 of10/28/2019
                                            30)       Page: 17 of 29


                                            A

         Plaintiffs alleging fraud must “state with particularity the circumstances

   constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “Rule 9(b)’s heightened

   pleading standard applies to negligent misrepresentation claims” asserted under

   Florida law because such claims sound in fraud. See Lamm v. State Street Bank &

   Trust, 749 F.3d 938, 951 (11th Cir. 2014). See also Souran v. Travelers Ins. Co.,

   982 F.2d 1497, 1511 (11th Cir. 1993) (Cox, J., concurring in the result)

   (“Historically, in Florida an action for negligent misrepresentation sounds in fraud

   rather than negligence.”).

         “[P]ursuant to Rule 9(b), a plaintiff must allege: (1) the precise statements,

   documents, or misrepresentations made; (2) the time, place and person responsible

   for the statement; (3) the content and manner in which these statements misled

   [him]; and (4) what the defendants gained by the alleged fraud.” Am. Dental Ass’n

   v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir. 2010) (quotation marks omitted).

   A bare allegation of reliance on alleged misrepresentations, bereft of any additional

   detail, will not suffice under Rule 9(b). See 5A Charles A. Wright, Arthur R.

   Miller, & A. Benjamin Spencer, Federal Practice & Procedure § 1297, at 46 (4th

   ed. 2018) (“[S]imply alleg[ing] the technical elements of fraud without

   providing . . . underlying supporting details will not satisfy the rule’s pleading-

   with-particularity requirement.”).

                                            17
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 20 of 32
                Case: 17-14194 Date Filed:
                                     (18 of10/28/2019
                                            30)       Page: 18 of 29


           The named plaintiffs representing the DNC donor class have not satisfied

   Rule 9(b)’s pleading requirements. Specifically, they have failed to allege with

   particularity the manner in which they relied on the defendants’ statements. For

   example, they did not allege on which of the statements they relied. See Recording

   of Oral Argument, Dec. 11, 2018, at 16:45–17:00 (“We did not allege . . . specific

   reliance on any given statement by any of our clients.”). So, although the general

   allegation of reliance is not fatal to the Article III standing of the DNC donor class,

   it falls short of Rule 9(b)’s heightened pleading standard. See, e.g., Recreational

   Design & Constr., Inc. v. Wiss, Janney, Elstner Assocs., Inc., 820 F. Supp. 2d

   1293,    1303–04    (S.D.   Fla.   2011)    (dismissing    a   claim   for   negligent

   misrepresentation because, among other things, the allegation that the plaintiff

   “suffered pecuniary damages in justifiable reliance” on the defendants’ false

   statements was conclusory and lacked factual support). The claims for fraud and

   negligent misrepresentation are therefore dismissed.

                                              B

           Whether a plaintiff has Article III standing is a question distinct from

   whether she has a statutory cause of action. See Lexmark, 572 U.S. at 126–28. We

   conclude, for a number of reasons, that the CPPA claim of the DNC donor class

   fails the plausibility standard set out in cases like Bell Atlantic Corp. v. Twombly,

   550 U.S. 544, 556–57 (2007).

                                              18
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 21 of 32
                Case: 17-14194 Date Filed:
                                     (19 of10/28/2019
                                            30)       Page: 19 of 29


         As noted, the CPPA prohibits various unfair or deceptive trade practices.

   See D.C. Code § 28-3904 (“It shall be a violation of this chapter for any person to

   engage in an unfair or deceptive trade practice, whether or not any consumer is in

   fact misled, deceived or damaged thereby[.]”). It allows a “consumer [to] bring an

   action seeking relief from the use of a trade practice in violation of a law of the

   District [of Columbia].” D.C. Code § 28-3905(k)(1)(A). A “consumer,” in turn, is

   a person who “does or would purchase . . . or receive consumer goods or services.”

   D.C. Code § 28-3901(a)(2)(A). See also Price v. Indep. Fed. Sav. Bank, 110 A.3d

   567, 574 (D.C. 2015) (“[I]n order to obtain redress under the CPPA, [the plaintiffs]

   must be ‘consumers,’ defined as ‘a person who . . . does or would purchase . . . or

   receive consumer goods or services.’”) (quoting § 28-3901(a)(2)(A)). As a result,

   “the CPPA does not cover all consumer transactions, and instead only covers trade

   practices arising out of consumer-merchant relationships.”       Sundberg v. TTR

   Realty, LLC, 109 A.3d 1123, 1129 (D.C. 2015).

         The named plaintiffs representing the DNC donor class made their donations

   directly to the DNC, which is a non-profit corporation.        See First Amended

   Complaint at ¶¶ 103–09, 153. Because there are no allegations that any of them

   purchased or received any consumer goods or services, they are not “consumers”

   under the CPPA.      See Silvious v. Coca-Cola Co., 893 F. Supp. 2d 233, 236

   (D.D.C. 2012) (prisoner who had not purchased Coca-Cola was not a “consumer”

                                            19
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 22 of 32
                Case: 17-14194 Date Filed:
                                     (20 of10/28/2019
                                            30)       Page: 20 of 29


   under the CPPA and could not sue the soft-drink’s manufacturer for fraudulent

   labeling); Slaby v. Fairbridge, 3 F. Supp. 2d 22, 27 (D.D.C. 1998) (person whose

   research proposals were rejected by a federal agency was not a “consumer” under

   the CPPA because her claim did not arise out of the purchase or receipt of

   consumer goods or services).

         We note, as well, that the DNC is not subject to liability under the CPPA for

   the conduct set out in the complaint. As the plaintiffs alleged, the DNC is a non-

   profit entity, and the CPPA limits the liability of non-profit organizations: “An

   action brought . . . against a non-profit organization shall not be based on

   membership in such organization, membership services, training or credentialing

   services, . . . or any other transaction, interaction, or dispute not arising from the

   purchase or sale of consumer goods or services in the ordinary course of business.”

   D.C. Code § 28-3905(k)(5). In the words of the D.C. Circuit, “the available

   evidence suggests that the D.C. Council acted specifically to shield non-profit

   organizations from statutory liability for membership-related disputes.” In re APA

   Assessment Fee Litig., 766 F.3d 39, 53 (D.C. Cir. 2014). Here the complaint

   frames a dispute between the DNC and some of its supporters concerning

   organizational behavior. Because there are no allegations that the DNC acted as a




                                            20
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 23 of 32
                Case: 17-14194 Date Filed:
                                     (21 of10/28/2019
                                            30)       Page: 21 of 29


   merchant or sold or provided consumer goods and services to the plaintiffs, the

   CPPA claim fails. 3

                                                 C

          The elements of an unjust enrichment claim in Florida are “a benefit

   conferred upon a defendant by the plaintiff, the defendant’s appreciation of the

   benefit, and the defendant’s acceptance and retention of the benefit under

   circumstances that make it inequitable for him to retain it without paying the value

   thereof.” Fla. Power Corp. v. City of Winter Park, 887 So. 2d 1237, 1241 n.4 (Fla.

   2004). “In Florida, a claim for unjust enrichment is an equitable claim based on a

   legal fiction which implies a contract as a matter of law even though the parties to

   such an implied contract never indicated by deed or word that an agreement existed

   between them.” 14th & Heinberg, LLC v. Terhaar & Cronley Gen. Contractors,

   Inc., 43 So. 3d 877, 880 (Fla. Dist. Ct. App. 2010) (citation omitted).

          The DNC and Ms. Wasserman Schultz argue that the unjust enrichment

   claim of the DNC donor class fails because the complaint does not allege facts

   which imply a contract as a matter of law, which they say is required in Florida.


   3
     The plaintiffs argue that the members of the Sanders donor class are “consumers” within the
   meaning of the CPPA because they made their contributions to the Sanders campaign through
   ActBlue, a political action committee which charges a 3.95% fee for processing services on each
   donation. See Reply Br. for Appellants at 22–23. We do not address this argument because, as
   we have explained, the named plaintiffs representing the Sanders donor class lack Article III
   standing.

                                                 21
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 24 of 32
                Case: 17-14194 Date Filed:
                                     (22 of10/28/2019
                                            30)       Page: 22 of 29


   They also contend that contributions to political campaigns are not contracts,

   express or implied, and assert that courts have rejected similar unjust enrichment

   claims. See Br. for Appellees at 29–30 (citing IberiaBank v. Coconut 41, LLC, 984

   F. Supp. 2d 1283, 1296 (M.D. Fla. 2013), aff’d, 589 F. App’x 479 (11th Cir. 2014),

   and Found. for Developmentally Disabled, Inc. v. Step by Step Early Childhood

   Educ. & Therapy Ctr., 29 So. 3d 1221, 1227 (Fla. Dist. Ct. App. 2010)).

         Instead of responding to these arguments, and addressing the cases cited by

   the defendants, the plaintiffs merely set out the elements of an unjust enrichment

   claim and say—without any elaboration—that they have alleged these elements.

   See Reply Br. for Appellants at 23–24.         That conclusory assertion, “without

   supporting arguments and authority,” Sappuppo v. Allstate Floridian Ins. Co., 739

   F.3d 678, 681 (11th Cir. 2014), is the same response that the plaintiffs submitted in

   the district court, see D.E. 48 at 15, and fails to address the defendants’ arguments.

         We agree with the defendants that the plaintiffs in the DNC donor class have

   failed to state a claim for unjust enrichment. Under Rule 8, a complaint must

   allege sufficient underlying facts to make a claim plausible, and the mere formulaic

   recitation of elements or legal conclusions will not suffice. See, e.g., Twombly,

   550 U.S. at 555–56.      And that pleading standard applies to state-law claims

   litigated in federal court. See Palm Beach Golf Center-Boca, Inc. v. John G.

   Sarris, D.D.S., P.A., 781 F.3d 1245, 1259–60 (11th Cir. 2015).            The unjust

                                             22
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 25 of 32
                Case: 17-14194 Date Filed:
                                     (23 of10/28/2019
                                            30)       Page: 23 of 29


   enrichment claim here contains no factual allegations explaining (a) why Florida

   law would deem it necessary or appropriate to imply a contract between the DNC

   and those who contributed money to it, or (b) why it would be inequitable for the

   DNC to retain the donations made by the members of the DNC donor class. For

   example, we do not know if the named plaintiffs in the DNC donor class gave

   money to the DNC to assist with a Democratic presidential primary they believed

   would be impartial, or to support Democratic candidates running for other offices

   throughout the country, or to fund projects and policies advanced by the DNC.

   Why the members of the DNC donor class donated money is, in this context,

   important. Had the plaintiffs in the DNC donor class alleged that they gave money

   to the DNC in order to support an impartial presidential primary, then we would be

   better able to evaluate whether it is plausible that a contract could or should be

   implied under Florida law, and whether the DNC’s retention of the donations was

   inequitable. Absent any allegations as to the reasons for their donations, the

   plaintiffs have not made out a plausible unjust enrichment claim under Florida law.

                                           IV

         The plaintiffs in the Democratic voter class separately alleged a breach of

   fiduciary duty by the DNC and Ms. Wasserman Schultz. As we explain, these

   plaintiffs have failed to allege an injury-in-fact sufficient to confer Article III

   standing.

                                           23
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 26 of 32
                Case: 17-14194 Date Filed:
                                     (24 of10/28/2019
                                            30)       Page: 24 of 29


         None of the plaintiffs in the Democratic voter class allege that they made

   monetary contributions to the DNC. See First Amended Complaint at ¶¶ 110–51,

   178. So, unlike the claims asserted on behalf of the DNC and Sanders donor

   classes, the fiduciary duty claim does not involve an allegation of direct (or even

   indirect) economic harm. Cf. Fleming v. Charles Schwab Corp., 878 F.3d 1146,

   1151 (9th Cir. 2017) (holding that investor’s allegation of higher execution prices

   for trades established injury-in-fact for a breach of fiduciary duty claim).

         In their brief, the plaintiffs assert that “[v]iolations of common law rights

   protected by the common law of torts and restitution are sufficient for standing

   purposes.” Br. for Appellants at 13 (quoting United States v. Real Property, All

   Furnishings Known as Bridwell’s Grocery, 195 F.3d 819, 821 (6th Cir. 1999)).

   There is admittedly some support for the notion that the mere violation of a state-

   law right satisfies Article III even in the absence of an identifiable injury. See

   FMC Corp. v. Boesky, 852 F.2d 981, 993 (7th Cir. 1988) (plurality opinion:

   “Properly pleaded violations of state-created rights . . . must suffice to satisfy

   Article III’s injury requirement.”). But our precedent is to the contrary. We

   require plaintiffs asserting violations of state-created rights to demonstrate a

   concrete injury; the defendant’s violation of those rights is not enough.      See

   Nicklaw, 839 F.3d at 1002–03. Cf. Trustees of Upstate N.Y. Eng’rs Pension Fund

   v. Ivy Asset Mgmt., 843 F.3d 561, 569 (2d Cir. 2016) (“[A] breach of fiduciary duty

                                             24
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 27 of 32
                Case: 17-14194 Date Filed:
                                     (25 of10/28/2019
                                            30)       Page: 25 of 29


   under ERISA in and of itself does not constitute an injury in fact sufficient for

   constitutional standing.”) (citation omitted).

          The plaintiffs in the Democratic voter class do not allege any injury resulting

   from the defendants’ alleged breaches of their fiduciary duty. The complaint says

   only that the plaintiffs in the Democratic voter class were “proximately damaged”

   by the alleged breaches. See First Amended Complaint at ¶ 215. Indeed, the

   plaintiffs conceded at oral argument that the complaint does not specify any

   resulting injuries. See Recording of Oral Argument, Dec. 11, 2018, at 2:20–2:45

   (“The complaint does not, with respect to the fiduciary duty claim, spell out the

   nature of the damages.”).          That concession, which confirms the complaint’s

   deficiencies, is fatal to the standing of the plaintiffs in the Democratic voter class.

   Cf. DiMaio v. Democratic Nat’l Comm., 520 F.3d 1299, 1302 (11th Cir. 2008)

   (Florida Democratic voter who claimed that the DNC would violate his Article II

   and Fourteenth Amendment rights by not seating delegates from Florida at the

   Democratic National Convention failed to plead the invasion of a legally protected

   right because, among other things, he failed to allege that he had cast a ballot in the

   Florida Democratic Primary).4



   4
     Given our conclusion that the plaintiffs in the Democratic voter class did not adequately allege
   injury-in-fact, we need not and do not address the redressability concerns articulated by the
   district court. See Wilding, 2017 WL 6345492, at *6.

                                                  25
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 28 of 32
                Case: 17-14194 Date Filed:
                                     (26 of10/28/2019
                                            30)       Page: 26 of 29


         When pressed at oral argument to clarify the nature of their injuries, the

   plaintiffs suggested two possible ones: a reduction in the “value” of the DNC, and

   harm to the “viability” of the Democratic Party as a participant in national politics.

   See Recording of Oral Argument, Dec. 11, 2018, at 5:15–7:45. But even assuming

   that those injuries would suffice, their articulation comes too late. The plaintiffs’

   complaint must contain “general factual allegations of injury resulting from the

   defendant[s]’conduct,” Bennett, 520 U.S. at 168, and that complaint cannot be

   supplemented at oral argument. Where, as here, a complaint is facially deficient, a

   court “lacks the power to create jurisdiction by embellishing a deficient allegation

   of injury.” Bochese, 405 F.3d at 976.

         Part of the problem is caused by the complaint’s complete failure to say

   anything at all about the source, nature, or scope of the alleged fiduciary duty.

   Under District of Columbia law, on which the plaintiffs rely, a fiduciary duty

   requires circumstances such that a “relationship of trust may properly be implied.”

   Kemp v. Eiland, 139 F. Supp. 3d 329, 343 (D.D.C. 2013). All the complaint

   alleges is that the DNC and Ms. Wasserman Schultz “had a fiduciary duty” to the

   plaintiffs in the Democratic voter class. See First Amended Complaint at ¶ 213.

         “Although standing in no way depends on the merits of the plaintiffs’

   contention that particular conduct is illegal, it often turns on the nature and source

   of the claim alleged.”     Warth v. Seldin, 422 U.S. 490, 500 (1975) (citation

                                            26
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 29 of 32
                Case: 17-14194 Date Filed:
                                     (27 of10/28/2019
                                            30)       Page: 27 of 29


   omitted). See 15 Moore’s Federal Practice § 101.33, at 101-36.6 (“State law may

   create the legal interest in a federal case, as it often does when federal jurisdiction

   is based on diversity.”). Had the plaintiffs specified in the complaint what the

   alleged fiduciary duty was, or how it came to be, then maybe it would have been

   possible to determine without speculation how they were injured by the alleged

   breaches. See Scanlan v. Eisenberg, 669 F.3d 838, 842 (7th Cir. 2012) (“That

   Scanlan must suffer an invasion of a legally protected interest is a principle of

   federal law. But the nature and extent of Scanlan’s interest as a beneficiary of a

   discretionary trust, and therefore, whether that interest can form the basis of a

   federal suit, depend on the law that defines the rights of a discretionary

   beneficiary.”). Although chapter and verse are not required, a blank page by

   definition will usually not provide enough for a court to plausibly infer a fiduciary

   relationship in this political party setting.5




   5
     In their reply brief, the plaintiffs try to provide the framework for a fiduciary duty theory under
   District of Columbia law. First, the plaintiffs say they were members of the Democratic Party
   and donated money to the DNC and to the Sanders campaign. Second, they reason that because
   of their donations, the DNC and Ms. Wasserman Schultz owed them a “duty to ensure a fair and
   equitable nomination process and not to secretly conspire against Senator Sanders’ presidential
   campaign.” Reply Br. for Appellants at 26. Even if we could consider this new theory, it would
   not change the result. The complaint does not allege that registration in the Democratic Party,
   without more, imposes a fiduciary duty on the DNC or Ms. Wasserman Schultz. And it does not
   allege that any of the plaintiffs in the Democratic voter class made any monetary contributions to
   the DNC.

                                                    27
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 30 of 32
                Case: 17-14194 Date Filed:
                                     (28 of10/28/2019
                                            30)       Page: 28 of 29


                                            V

         In their brief, the plaintiffs argue that the district court should have granted

   them leave to amend the complaint’s allegations regarding standing. We disagree.

         The plaintiffs had already amended their complaint once as of right, and

   district courts are not required to sua sponte grant counseled plaintiffs leave to

   amend their complaint in the absence of a request for such relief. See Wagner v.

   Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc).

   The plaintiffs did not seek to amend their complaint a second time to cure any

   standing or substantive deficiencies, and they did not explain “how the complaint

   could be amended to save the[ir] claim[s].” U.S. ex rel. Atkins v. McInteer, 470

   F.3d 1350, 1362 (11th Cir. 2006).     We therefore conclude that the district court

   did not err in dismissing the complaint without sua sponte granting the plaintiffs

   leave to file a second amended complaint.

                                            VI

         We are mindful that there are deep disagreements within (and outside) the

   Democratic Party about the DNC’s alleged conduct during the 2016 primaries. See,

   e.g., John Baglia, Legal Solutions to a Political Party National Committee

   Undermining U.S. Democracy, 51 John Marshall L. Rev. 107, 108–09, 118–19

   (2017).   But federal courts can only adjudicate cognizable claims, and the

   complaint here fails on a number of jurisdictional and substantive grounds.

                                            28
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 31 of 32
                Case: 17-14194 Date Filed:
                                     (29 of10/28/2019
                                            30)       Page: 29 of 29


         The district court’s order of dismissal is affirmed, but the case is remanded

   so that the district court can amend its order consistent with our opinion. The order

   should dismiss the fraud, negligent misrepresentation, CPPA, and unjust

   enrichment claims—which fail on the merits—with prejudice, and dismiss the

   negligence and fiduciary duty claims—which fail for lack of standing—without

   prejudice.

         AFFIRMED.




                                            29
Case 0:16-cv-61511-WJZ Document 74 Entered on FLSD Docket 11/26/2019 Page 32 of 32
                 Case: 17-14194 Date (30
                                      Filed:
                                          of 30)
                                             10/28/2019 Page: 1 of 1


                                          UNITED STATES COURT OF APPEALS
                                             FOR THE ELEVENTH CIRCUIT

                                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                           56 Forsyth Street, N.W.
                                                           Atlanta, Georgia 30303


   David J. Smith                                                                                                 For rules and forms visit
   Clerk of Court                                                                                                 www.ca11.uscourts.gov


                                                         October 28, 2019

   MEMORANDUM TO COUNSEL OR PARTIES

   Appeal Number: 17-14194-JJ
   Case Style: Carol Wilding, et al v. DNC Services Corporation, et al
   District Court Docket No: 0:16-cv-61511-WJZ

   This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system,
   unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this
   day been entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

   The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing
   en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for
   rehearing or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules.
   Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and
   an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

   Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
   persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In
   addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for
   rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

   Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on
   the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for
   writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
   cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

   Pursuant to Fed.R.App.P. 39, costs taxed against appellants.

   Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

   For questions concerning the issuance of the decision of this court, please call the number referenced in the signature
   block below. For all other questions, please call Tiffany A. Tucker, JJ at (404)335-6193.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Jeff R. Patch
   Phone #: 404-335-6151

                                                                                       OPIN-1A Issuance of Opinion With Costs
